By the Court.
Every person who does not believe in the obligation of an oath, and a future state of rewards and punishments, or any accountability after death for his conduct, is by law excluded from being a witness; for to such a person the law presumes no credit is to be given. Testimony is not to be received from any person in a court of justice, but under the sanction of an oath. It would therefore be idle to administer an oath to a man who disregards its obligation. And every person who believes in the obligation of an oath, &c. whatever may be his religious creed, whether Christian, Mahom-medan, or Pagan, or whether he disbelieves them all, is an admissible witness; and may testify in a court of justice, being sworn according to that form of an oath, which, according to his creed, he holds to be obligatory.
*56The law which requires that testimony shall be given under oath,- has something more in view than to lay the witness under an obligation to speak the truth for fear of incurring its penalties. If it had not, there would be no necessity that there should be any appeal to God; and the form of the oath would be very different from its present form. There can be doubt but that the law intended, that the fear of offending God should have its influence upon a witness to induce'him to speak the truth. But no such influence can be expected from the man who disregards an oath. He is, therefore, excluded from being a witness.
In this case, the court found, that Ebenezer Robinson, who was offered as a witness, did net believe in the obligation of an oath, and in a future state of rewards and punishments, or any accountability for his conduct after death, at the date of the will, or at any time since. He therefore could not be admitted as a witness.
It is objected, that the court erred in the method taken by them to produce the result, in that they admitted witnesses to swear to the declarations of Robinson respecting his opinions on the subject of the obligation of an oath. This method, it is believed, is the only correct method that could be taken. We have no other way to learn the opinions and principles of men respecting any subject but from their own declarations respecting their opinions and principles.
But it is said, that the court also erred in not admitting Robinson as a witness to prove, that the declarations testified to have been made by him wtec never made, and to explain the conversations alluded so by the witnesses: and it is claimed, that this is th & English practice. We find no authority to support such; an opinion. It would seem to be incongruous to admit a man to his oath for the purpose of learning from him whether he had the 'necessary qualifications to be sworn. The objection is, that a person offered as a witness can in no *57case be sworn, because he does not believe in the obligation of an oath, or is an atheist. It would be strange, that the court should immediately admit this man to his oath to ascertain this fact. It cannot be supposed, that when the law was, that a Mahommedan or Pagan could not be admitted as a witness, that he was first sworn to ascertain this fact.
It is also objected, that the inquiry could not be made by the court, under the allegation that there were not three witnesses to the will. It has not been the course of the court, on appeals from probate, to be governed by the rules of special pleading ; but it is correct that those rules should govern. The inquiry is admissible on the principles of our statute(a) under this allegation.
New trial not to be-granted.

 Slat. Conn. tit. 129. s. 4. which provides, that the defendant shall have liberty, «pon trial of the case on the general issue, to give his title in evidence, or any other matter in his defence or justification, as the nature of the action may be; excepting only a discharge from the plaintiff, or his accord, or some other special matter, whereby the defendant, by the act of the plaintiff, is saved or acquitted from the plaintiff’s demand in the declaration.